UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7466



ANTHONY T. BROADNAX,

                                               Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-02-158-2)


Submitted:    December 19, 2002              Decided:   January 6, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony T. Broadnax, Appellant Pro Se. Mary Kathleen Beatty Martin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony T. Broadnax, a state prisoner, seeks to appeal the

district court’s order adopting the report and recommendation of

the magistrate judge and denying relief on Broadnax’s petition

filed under 28 U.S.C. § 2254 (2000).   An appeal may not be taken

from the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.   28 U.S.C.

§ 2253(c)(1) (2000).   When, as here, a district court dismisses a

§ 2254 petition solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318

(2001).   We have reviewed the record and conclude for the reasons

stated by the district court that Broadnax has not made the

requisite showing. See Broadnax v. Angelone, No. CA-02-158-2 (E.D.

Va. Sept. 19, 2002).      Accordingly, we deny a certificate of

appealability and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately




                                 2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3